Citation Nr: 0021732	
Decision Date: 08/16/00    Archive Date: 08/23/00

DOCKET NO.  98-19 412A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1. Entitlement to an increased disability evaluation, to 
include an initial rating in excess of 40 percent for 
diabetes mellitus, insulin dependent with peripheral 
neuropathy, hypercholesterolemia and hypertriglyceridemia.

2. Entitlement to an increased disability evaluation, to 
include an initial rating in excess of 10 percent for 
chronic pancreatitis, with gastroesophageal reflux 
disease.

3. Entitlement to an increased disability evaluation, to 
include an initial rating in excess of 10 percent for 
hypertension.

4. Entitlement to an increased disability evaluation, to 
include an initial rating in excess of 10 percent for 
arthritis of the right shoulder, cervical spine and lumbar 
spine.

5. Entitlement to an increased (compensable) disability 
evaluation for hearing loss.

6. Entitlement to service connection for hepatitis B.

7. Entitlement to service connection for a disability 
manifested by atypical chest pain.

8. Entitlement to service connection for a left shoulder 
disorder.

9. Entitlement to service connection for a right knee 
disorder.

10. Entitlement to service 
connection for a right ankle disorder.

11. Entitlement to service 
connection for chronic paroxysmal hemicrania.

12. Entitlement to service 
connection for gout.


REPRESENTATION

Appellant represented by:	The Retired Enlisted 
Association


INTRODUCTION

The appellant served on active duty from November 1975 to 
October 1997.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision dated in May 1998, by the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).

The Board notes that it has recharacterized the issues of 
entitlement to increased ratings in order to comply with the 
recent opinion by the United States Court of Appeals for 
Veterans Claims (hereinafter, "the Court"), in Fenderson v. 
West, 12 Vet. App. 119 (1999).  In that case, the Court held, 
in pertinent part, that the RO had mistakenly treated the 
issue as one for an '[i]ncreased evaluation for service[-
]connected ... residuals of surgery to right testicle' ... rather 
than as a disagreement with the original rating award, which 
is what it was."  The Court then indicated that "this 
distinction is not without importance in terms of VA 
adjudicative actions," and remanded the matter for the 
issuance of a Statement of the Case.

As in Fenderson, the RO in this case has also identified the 
issues on appeal as claims for increased disability ratings, 
rather than as a disagreement with the original rating 
awarded for these conditions.  However, the RO's September 
1998, Statement of the Case, and February 2000, Supplemental 
Statement of the Case provided the appellant with the 
appropriate applicable law and regulations and an adequate 
discussion of the basis for the RO's assignment of the 
initial disability evaluations for these conditions.  In 
addition, the appellant's pleadings herein clearly indicate 
that he is aware that his appeal involves the RO's assignment 
of the initial disability evaluations.  Consequently, the 
Board sees no prejudice to the appellant in recharacterizing 
the issues on appeal to properly reflect the appellant's 
disagreement with the initial disability evaluations assigned 
to the disabilities at issue.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

The Board further notes that in his VA Form 9, Substantive 
Appeal, the appellant indicated that there had been some 
confusion surrounding a claim for service connection for 
tenderness in both ears.  He indicated that he was seeking 
service connection for tinnitus and not tenderness in both 
ears.  In February 2000, the RO adjudicated the claim for 
service connection for tinnitus.  In view of the above and 
the apparent misunderstanding, the Board construes the 
Substantive Appeal as a withdrawal of the issue of 
entitlement to service connection for tenderness in both 
ears.  Accordingly, this issue will not be addressed in the 
following decision.


FINDINGS OF FACT

1. The appellant's diabetes mellitus with peripheral 
neuropathy and background diabetic retinopathy requires 
insulin, a restricted diet and regulation of activities 
and is not shown to be productive of episodes of 
ketoacidosis or hypoglycemic reactions requiring one or 
two hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not 
be compensable if separately evaluated.

2. The appellant's pancreatitis with gastroesophageal reflux 
is manifested by symptoms requiring hospitalization three 
times in two years, complaints of regular reflux and 
constipation and is not shown to be productive of 
moderately severe symptoms with at least 4-7 typical 
attacks of abdominal pain per year with good remission 
between attacks.

3. The appellant's hypertension is manifested by blood 
pressure readings of 135/90 on VA examination in January 
1998, maintained by medication and is not shown to be 
productive of diastolic pressure predominantly 110 or more 
or systolic pressure predominantly 200 or more.

4. The appellant's arthritis of the right shoulder is 
manifested by arthritis shown by x-ray findings and 
noncompensable limitation of motion.

5. The appellant's arthritis of the cervical spine is 
manifested by complaints of pain on motion and is 
productive of a slight limitation of motion.

6. The appellant's arthritis of the lumbar spine is 
manifested by complaints of pain on motion and is 
productive of a slight limitation of motion.

7. The appellant's hearing loss is manifested by an average 
puretone threshold of 19 decibels (dbs) on the right and 
25 dbs on the left with speech recognition thresholds of 
76 percent bilaterally.

8. There is no competent evidence of record of disability 
attributable to hepatitis B, gout or a disability 
manifested by chest pain.

9. There is no competent evidence of record of a current 
disability manifested by chronic paroxysmal hemicrania 
(head pain).

10. There is no competent evidence of a current left 
shoulder or right ankle disability.

11. The record reflects that the appellant sustained a right 
medial meniscus tear during service.  However, there is no 
objective evidence of any current functional impairment 
attributable to the injury during service.



CONCLUSIONS OF LAW

1. The criteria for a disability evaluation in excess of 40 
percent for diabetes mellitus, insulin dependent with 
peripheral neuropathy and background diabetic retinopathy 
are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 4.1, 4.2, 4.7, 4.10, Diagnostic Code 7913 
(1999).

2. The criteria for a disability evaluation in excess of 10 
percent for pancreatitis with gastroesophageal reflux are 
not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, Diagnostic Code 7347 (1999).

3. The criteria for a disability evaluation in excess of 10 
percent for hypertension are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, Diagnostic Code 7101 (1999).

4. The criteria for a 10 percent disability evaluation for 
arthritis of the right shoulder are met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, 4.40, 4.45, Diagnostic Code 5003 (1999).

5. The criteria for a 10 percent disability evaluation for 
arthritis of the cervical spine are met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, 4.40, 4.45, Diagnostic Code 5290 (1999).

6. The criteria for a 10 percent disability evaluation for 
arthritis of the lumbar spine are met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, 4.40, 4.45, Diagnostic Code 5292 (1999).

7. The criteria for a compensable disability evaluation for 
hearing loss are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, Diagnostic Code 
6100 (1999).

8. The claims for service connection for hepatitis B, a 
disability manifested by chest pain, disorders of the left 
shoulder, right knee, right ankle, head pain and gout are 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that the appellant's claims for 
increased disability evaluations are well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  Where the claimant is 
awarded service connection for a disability and subsequently 
appeals the RO's initial assignment of an evaluation for the 
disability, the claim continues to be well grounded as long 
as the rating schedule provides for a higher evaluation, and 
the claim remains open.  Shipwash v. Brown, 8 Vet. App. 218, 
225 (1995).

I.  Increased Disability Evaluations

Review of the appellant's claim requires the Board to provide 
a written statement of the reasons or bases for its findings 
and conclusions on material issues of fact and law.  38 
U.S.C.A. § 7104(d)(1).  The statement must be adequate to 
enable a claimant to understand the precise basis for the 
Board's decision, as well as to facilitate review by the 
United States Court of Appeals for Veterans Claims (the 
Court).  See Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); 
Masors v. Derwinski, 2 Vet. App. 181, 188 (1992).  To comply 
with this requirement, the Board must analyze the credibility 
and probative value of the evidence, account for evidence 
which it finds to be persuasive or unpersuasive, and provide 
reasons for rejecting any evidence favorable to the 
appellant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table); 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In 
addition, as the Court has pointed out, the Board may not 
base a decision on its own unsubstantiated medical 
conclusions but, rather, may reach a medical conclusion only 
on the basis of independent medical evidence in the record or 
adequate quotation from recognized medical treatises.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Moreover, the Board has the duty to assess the credibility 
and weight to be given to the evidence.  See Madden v. Gober, 
125 F3rd 1477 (Fed. Cir. 1997) and cases cited therein.  Once 
the evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  See also Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).

Service-connected disabilities are rated in accordance with a 
schedule of rating disabilities which is based on average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  Schedule for Rating 
Disabilities (Schedule), 38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4.  

Upon careful review of the entire evidence of record in this 
case, the Board concludes that entitlement to increased 
disability evaluations for diabetes mellitus, pancreatitis, 
hypertension, and hearing loss are not warranted.  However, 
the record does support entitlement to separate 10 percent 
evaluations for the appellant's arthritis of the right 
shoulder, cervical spine and lumbar spine.  In reaching this 
conclusion, the Board has reviewed the service medical 
records and the VA examination reports dated in January 1998, 
October 1998 and August 1999.  However, particular emphasis 
has been placed upon the findings noted on the VA 
examinations in 1998 and 1999, viewed in light of the 
criteria for increased evaluations as set forth below.

Diabetes Mellitus

The appellant's diabetes mellitus with peripheral neuropathy 
to include background diabetic retinopathy is currently 
evaluated as 40 percent disabling pursuant to Diagnostic Code 
7913.  To establish entitlement to a 60 percent evaluation, 
the diabetes must require insulin, a restricted diet, and 
regulation of activities with episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or twice a month visits to diabetic care provider, 
plus complications that would not be compensable if 
separately evaluated.  

The evidence of record in this case fails to document the 
requisite findings to support entitlement to a 60 percent 
disability evaluation for the appellant's diabetes mellitus.  
On VA general medical examination in January 1998, the 
appellant reported that he was first diagnosed with diabetes 
in approximately 1989 and that he recently was started on 
tablets and insulin within several months of the examination.  
It was noted that the appellant was taking 14 units of 
insulin in the morning and 40 units at night.  On physical 
examination, there were no significant findings other than 
mild neuropathy of the right hand and both feet on 
neurological evaluation.  On VA ophthamalogical examination 
in October 1998, fundoscopic examination revealed minimal 
background diabetic retinopathy primarily affecting the left 
macular area.  

While the appellant has argued that the current disability 
evaluation does not adequately contemplate the severity of 
his diabetes mellitus, including his need for insulin, 
restricted diet and complaints of severe neuropathy, the 
objective findings of record, as noted above, do not reflect 
findings such to meet the criteria for a 60 percent 
disability evaluation.  There is no evidence that the 
appellant has experienced episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or twice a month visits to diabetic care provider, 
in addition to complications that would not be compensable if 
separately evaluated.  

Accordingly, in view of the above and the lack of any 
additional evidence to the contrary, entitlement to a 60 
percent evaluation for diabetes mellitus is not warranted.  
In reaching this conclusion, the Board has carefully 
evaluated the constellation of symptomatology related to the 
appellant's diabetes, including the peripheral neuropathy and 
the diabetic retinopathy; however, the neuropathy was noted 
to be mild in nature and the retinopathy was considered to be 
"minimal" and as such these disorders are not productive of 
separate compensable evaluations.  Furthermore, although 
refractive error was noted in October 1998, there was no 
evidence to relate the presence of the retinopathy to the 
refractive error.  

The appellant's statements and contentions in support of his 
claim have been considered; however, they are found to be 
outweighed by the objective medical evidence of record.

Pancreatitis with Gastroesophageal Reflux

The appellant's pancreatitis is currently evaluated as 10 
percent disabling pursuant to Code 7347.  To establish 
entitlement to a 30 percent evaluation, there must be 
moderately severe symptomatology with at least 4-7 typical 
attacks of abdominal pain per year with good remission 
between attacks.  

The evidence of record reflects that on VA examination in 
January 1998, the appellant reported that he was in the 
hospital three times in the past two years for his 
pancreatitis.  He noted that his stomach was fair and that he 
had occasional mild dysphagia.  On physical examination the 
examiner noted no abdominal abnormalities.  No other 
significant findings were noted and the diagnoses were 
chronic pancreatitis and gastroesophageal reflux disease.  

Pursuant to 38 C.F.R. § 4.113, there are diseases of the 
digestive system, particularly within the abdomen, which, 
while differing in the site of pathology, produce a common 
disability picture characterized in the main by varying 
degrees of abdominal distress or pain, anemia and 
disturbances in the nutrition.  Consequently, certain 
coexisting disease in this area, as indicated in the 
instruction under the title "Diseases of the Digestive 
System," do not lend themselves to distinct and separate 
disability evaluations without violating the fundamental 
principle relating to pyramiding as outlined in § 4.14.

38 C.F.R. § 4.114 provides that ratings under diagnostic 
codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348 
inclusive will not be combined with each other.  A single 
evaluation will be assigned under the diagnostic code which 
reflects the predominant disability picture, with elevation 
to the next higher evaluation where the severity of the 
overall disability warrants such elevation.

After review of the evidence of record, the Board concludes 
that entitlement to an increased disability evaluation is not 
warranted.  While the appellant has reported that he has to 
take medication to control his symptoms, and that he has 
reflux every other night, the objective medical evidence of 
record as summarized above does not document the presence of 
symptomatology which would support entitlement to a 30 
percent evaluation under Code 7347.  There simply is no 
objective evidence to support the presence of moderately 
severe symptoms with at least 4-7 attacks of abdominal pain 
per year.  Furthermore, the Board has considered all other 
potentially applicable Codes for the appellant's digestive 
system disability including Code 7346; however, the 
appellant's symptomatology has not been shown to be 
consistent with persistently recurrent epigastric distress 
with dysphagia, pyrosis, and regurgitation, accompanied by 
substernal or arm or shoulder pain and productive of 
considerable impairment of health. 

Hypertension

The appellant's hypertension is currently evaluated as 10 
percent disabling pursuant to Code 7101.  To establish 
entitlement to a 20 percent evaluation, the appellant's 
diastolic pressure must be predominantly 110 or more, or: 
systolic pressure predominantly 200 or more.  

The evidence of record reflects that the appellant reported 
his blood pressure was elevated for sometime and that he was 
taking antihypertensive medication.  His blood pressure was 
measured as 135/90.  The diagnosis was essential hypertension 
with hypercholesterolemia.  While the appellant has argued 
that he must take medication to keep his blood pressure under 
control and that it never goes below 100, the objective 
medical evidence of record, as noted above, does not confirm 
his assertions regarding his diastolic pressure.  
Furthermore, there is no additional evidence of record to 
establish that the appellant's hypertension has increased in 
severity as measured by diastolic pressure readings 
predominantly 110 or more or systolic pressure readings 
predominantly 200 or more.

Accordingly, in the absence of any additional evidence to the 
contrary, the Board concludes that entitlement to an 
increased disability evaluation for hypertension is not 
warranted.

Arthritis of Multiple Joints

The appellant's arthritis of multiple joints involving the 
right shoulder, cervical spine and lumbar spine are currently 
evaluated as 10 percent disabling pursuant to Code 5003 for 
degenerative arthritis.  Code 5003 provides that degenerative 
arthritis established by x-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, where there is x-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, with occasional incapacitating 
exacerbations, a 20 percent evaluation is warranted.  Where 
there is x-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, a 10 percent 
evaluation is warranted.

Pursuant to 38 C.F.R. § 4.45, for the purpose of rating 
disability from arthritis, the shoulder, elbow, wrist, hip, 
knee, and ankle are considered major joints; multiple 
involvements of the interphalangeal, metatarsal and tarsal 
joints of the lower extremities, the cervical vertebrae, the 
dorsal vertebrae and the lumbar vertebrae are considered 
groups of minor joints, ratable on a parity with major 
joints.  The lumbosacral articulation and both sacroiliac 
joints are considered to be a group of minor joints, ratable 
on disturbance of lumbar spine functions.

The record reflects that on VA examination in January 1998, 
the appellant reported complaints of right shoulder pain and 
back pain.  On physical examination there was only slight 
objective evidence of painful motion with no edema, effusion, 
instability, tenderness or heat.  There was muscle weakness 
and right shoulder range of motion was measured as forward 
flexion to 164 degrees, abduction to 165 degrees, external 
rotation to 83 degrees, and internal rotation to 80 degrees.  
Examination of the spine revealed cervical spine lateral 
flexion to 22 degrees on the right and 24 degrees on the 
left, forward flexion to 54 degrees and extension to 38 
degrees.  Lumbar spine range of motion was lateral flexion to 
24 degrees on the right, 21 degrees on the left, forward 
flexion to 71 degrees and extension to 16 degrees.  X-ray 
examination revealed early discogenic degenerative change 
anteriorly at L3-L4 with slight disc space narrowing at L2-3.  
Degenerative disease was present at C5-6, with anterior 
osteophytes and degenerative arthropathy was present in the 
right shoulder with glenohumeral joint space narrowing 
inferiorly with osteophyte formation.  In addition, there was 
a cyst like change near the greater tuberosity which was 
considered to indicate some degree of degenerative rotator 
cuff disease.

	Right Shoulder

With respect to the right shoulder disorder, although the 
appellant has indicated that he has significant limited 
motion in the shoulder and requires medication for the pain, 
the findings noted above when compared with the 38 C.F.R. 
§ 4.71, Plate 1, reflect a noncompensable, slight limitation 
of motion of the right shoulder.  Furthermore, the VA 
examiner commented that the degenerative joint disease of the 
right shoulder resulted in "little loss of function due to 
pain."  In view of the above, the Board concludes that 
entitlement to an increased disability evaluation for the 
right shoulder disorder is not warranted.  See Diagnostic 
Codes 5200-5203.  However, the 10 percent evaluation is 
applicable in light of Code 5003 and the fact that the right 
shoulder is a "major" joint coupled with the x-ray evidence 
of arthritis and objective evidence of a slight limitation of 
motion.

In reaching this conclusion, the Board has considered the 
overall disability picture demonstrated by the record to 
arrive at the appropriate level of functional impairment such 
to provide for fair compensation in this case.  In so doing, 
the Board has carefully considered all applicable statutory 
and regulatory provisions to include 38 C.F.R. §§ 4.40 and 
4.59 as well as the holding in Deluca v. Brown, 8 Vet. App. 
202 (1995), regarding functional impairment attributable to 
pain, particularly in light of the fact that the appellant's 
disability is essentially manifested by pain.  However, 
careful review of the record shows that the appellant's 
complaints of pain were taken into account with the overall 
assessment, and the evidence does not reveal findings of 
additional functional impairment of the right shoulder due to 
the service-connected arthritis. 

	Cervical Spine

After careful review of the evidence of record and the 
criteria for a 10 percent evaluation pursuant to Code 5290, 
the Board concludes that a 10 percent evaluation is warranted 
for arthritis of the cervical spine.  The Board notes that 
the appellant's complaints of pain on motion coupled with the 
objective findings of a slight limitation of motion on VA 
examination in January 1998 are deemed sufficient to support 
entitlement to this increased rating.  In reaching this 
conclusion, the Board has carefully considered all applicable 
statutory and regulatory provisions to include 38 C.F.R. 
§§ 4.40 and 4.59 as well as the holding in Deluca v. Brown, 8 
Vet. App. 202 (1995), regarding functional impairment 
attributable to pain, particularly in light of the fact that 
the appellant's disability is essentially manifested by pain.  
In the absence of any additional evidence to establish the 
presence of a greater limitation of cervical spine motion, or 
other symptomatology which would support an evaluation in 
excess of 10 percent, entitlement to a 10 percent evaluation 
and no more is warranted.

	Lumbar Spine

Upon consideration of the evidence of record and the findings 
noted on VA examination in January 1998, the appellant's 
arthritis of the lumbar spine is found to be productive of a 
slight limitation of motion.  When viewed in light of Code 
5292, the Board concludes that entitlement to a 10 percent 
evaluation is warranted for this disability.  The Board notes 
that the VA examiner commented that the appellant's 
degenerative joint disease was productive of a slight loss of 
function due to pain.  Accordingly, all applicable statutory 
and regulatory provisions to include 38 C.F.R. §§ 4.40 and 
4.59 as well as the holding in Deluca v. Brown, 8 Vet. App. 
202 (1995), regarding functional impairment attributable to 
pain have been considered.  In the absence of any additional 
evidence to establish the presence of a greater limitation of 
lumbar spine motion, or other symptomatology which would 
support an evaluation in excess of 10 percent, entitlement to 
a 10 percent evaluation and no more is warranted.

Hearing Loss

The appellant's bilateral hearing loss is currently evaluated 
as a noncompensable disability evaluation pursuant to Code 
6100.  The record reflects that on VA audiological 
examination in October 1998, the puretone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
15
20
25
LEFT
20
20
20
30
35

Speech audiometry revealed speech recognition ability of 76 
percent, bilaterally.

Pursuant to Diagnostic Code 6100, an average puretone dbs 
loss from 0 to 41 dbs with speech discrimination from 76 to 
82 percent warrants a noncompensable disability evaluation.  
See rating tables VI and VII from 38 C.F.R. § 4.85 et seq.  
The Board notes that the rating criteria for diseases of the 
ear and other sense organs were amended in May 1999, 
effective beginning June 10th, 1999.  The amendments did not 
change the criteria to be used in the rating assigned in this 
case.  Application of those revised criteria yields no change 
in the zero-percent rating for the appellant's hearing loss.

In this case, the Board is sympathetic to the appellant's 
contentions regarding the severity of his service-connected 
hearing loss; however, in Lendenmann v. Principi, 3 Vet.App. 
345, 349 (1992) the United States Court of Appeals for 
Veterans Claims noted that the assignment of disability 
ratings for hearing impairment is derived by a mechanical 
application of the rating schedule to numeric designations 
assigned after audiometric evaluations are rendered.  In this 
case, the record reflects that on recent VA audiological 
examination, the average puretone decibel (db) loss was 19 
dbs in the right ear and 25 dbs in the left ear.  The speech 
discrimination score (word recognition score using the 
Maryland CNC word list) was 76 percent in the right ear and 
76 percent in the left ear.  When viewed in light of rating 
tables VI and VII from 38 C.F.R. § 4.85 et seq., these 
results equate to a noncompensable disability evaluation 
pursuant to Diagnostic Code 6100.  

Accordingly, entitlement to a compensable disability 
evaluation for the appellant's bilateral hearing loss is not 
warranted.

II.  Service Connection

Hepatitis B, Chest Pain, Left Shoulder Disorder, A Right Knee 
Disorder, A Right Ankle Disorder, Head Pain and Gout

"[A] person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a); Cambino v. Gober, 10 Vet. App. 507 
(1997); Anderson v. Brown, 9 Vet. App. 542. 545 (1996).  A 
well grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such 
claim need not be conclusive but only possible to satisfy the 
initial burden of [section 5107(a)]."  Murphy v. Derwinski, 
1 Vet. App. 79, 81 (1990).  In Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992), the Court held that a claim must be 
accompanied by supportive evidence and that such evidence 
"must 'justify a belief by a fair and impartial individual' 
that the claim is plausible."

Establishing service connection under 38 U.S.C.A. § 1110 
generally requires medical evidence of a current disability; 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury.  See 
Caluza v. Brown, 7 Vet. App. 498, 506 (1996), aff'd per 
curiam 78 F.3d 604 (Fed. Cir. 1996) (table); see also Epps v. 
Gober, 126 F.3d 1464, 1469 (Fed. Cir. 1997), cert. denied, 66 
U.S.L.W. 3799 (June 22, 1998) (expressly adopting the 
definition of well-grounded claim set forth in Caluza, 
supra), Heuer and Grottveit, both supra.  Alternatively, the 
third Caluza element can be satisfied under 38 C.F.R. 
§ 3.303(b) by evidence of continuity of symptomatology and 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the symptomatology.  See 
Savage v. Gober, 10 Vet. App. 488, 495 (1997).  For the 
purpose of determining whether a claim is well grounded, the 
evidence in support of the claim is presumed credible.  See 
Robinette, 8 Vet. App. at 76; Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

The Board notes that when an appellant presents a claim for 
VA benefits and provides sufficient support for the claim, VA 
has a duty to assist the appellant "in developing the facts 
pertinent to the claim."  38 U.S.C.A. § 5107(a); Allday v. 
Brown, 7 Vet. App. 517, 526 (1995); Littke v. Derwinski, 1 
Vet. App. 90, 91-92 (1990); Murphy, 1 Vet. App. at 81-82. 
(once a claimant submits a plausible claim, i.e., one which 
is meritorious on its own or capable of substantiation, the 
Secretary is obligated to assist in the developing of facts 
pertinent to the claim); see also Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  

For service connection to be granted, it is required that the 
facts, as shown by the evidence, establish that a particular 
injury or disease resulting in chronic disability was 
incurred in service, or, if pre-existing service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Furthermore, with chronic disease shown as such in 
service so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service-connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b).  This rule does not mean that any manifestation 
of joint pain, any abnormality of heart action or heart 
sounds, any urinary symptoms, or any cough, etc., in service 
will permit service connection of arthritis, disease of the 
heart, nephritis, or pulmonary disease, etc., first shown as 
a clear-cut clinical entity, at some later date.  Idem.  For 
the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  Id. 
(emphasis added).  Continuity of symptomatology is required 
where the condition noted during service is not, in fact, 
shown to be chronic or where the diagnosis of chronicity may 
be legitimately questioned.  Id.  When the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
Id; See Savage v. Gober, 10 Vet. App. 488, 495 (1997). 

Upon careful consideration of the evidence of record in this 
case, the Board finds that the appellant has failed to submit 
evidence of well grounded claims for service connection for 
hepatitis B, chest pain, a right knee disorder, a right ankle 
disorder, head pain and gout.  As noted above, to meet the 
requirement of a well grounded claim such to allow for 
analysis of the merits of a claim for service connection, 
there must be medical evidence of a current disability; 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury.  See 
Caluza v. Brown supra.  

Hepatitis B

The record reflects that on Medical Board examination dated 
in June 1997, the appellant was noted to have a history of 
hepatitis B.  It was further noted that prior hepatitis 
studies showed a negative hepatitis B surface antigen with a 
positive hepatitis surface antibody and a positive hepatitis 
B core antibody.  However, the appellant was thought to be 
immune from hepatitis B at the time of the examination.  On 
VA examination in January 1998, physical examination revealed 
no evidence of liver enlargement or other abnormality and 
serum analysis revealed no significant abnormalities.  The 
diagnosis was history of hepatitis B.  There is no additional 
evidence to establish the presence of any current disability 
attributable to the hepatitis B noted during service.

Chest Pain

While the appellant has reported various complaints of chest 
pain, there is no competent evidence of record of an 
underlying disability which is the source of the appellant's 
complaints.  The Board notes that pain alone is not a 
disability for which compensation is available.  In this 
regard, on VA examination in January 1998, there were no 
significant cardiovascular findings other than those 
attributable to the service-connected hypertension.  
Furthermore, there were no musculoskeletal abnormalities to 
serve as the basis for the appellant's complaints.

Accordingly, in the absence of any additional competent 
evidence of a current disability associated with the 
complaints of the chest pain, this claim is not deemed to 
meet the first requirement of a well grounded claim.

Left Shoulder

While the appellant has argued that he has a left shoulder 
disorder which is part of the neuropathy and his arthritis 
disabilities, any symptomatology attributable to the 
peripheral neuropathy is contemplated by the rating assigned 
for that disability which is associated with the service-
connected diabetes mellitus.  With respect to arthritis, the 
Board notes that on Medical Board examination in June 1997 
prior to service discharge, arthritis was found in the right 
shoulder but there were no findings of left shoulder 
arthritis and there was no diagnosis regarding the left 
shoulder.  Furthermore, although the VA examiner in January 
1998 noted a diagnostic impression of arthritis of the left 
shoulder, there is no evidence to support this impression.  
The physical findings on examination do not reflect any 
significant abnormalities and x-ray examination revealed that 
the left shoulder was radiographically normal.  There is no 
additional competent evidence of record to establish the 
presence of arthritis or other disability of the left 
shoulder.

Right Knee

While the service medical records reflect that the appellant 
sustained a small tear of the right medial meniscus during 
service, on Medical Board examination in June 1997, there 
were no significant findings of residual right knee 
disability.  Although the VA examiner in January 1998 
reported a diagnostic impression of arthritis of the right 
knee, there were no significant physical findings, both knees 
demonstrated similar ranges of motion and x-ray examination 
revealed no radiographic abnormalities.  In the absence of 
any demonstrated right knee disability, this claim is not 
deemed to be well grounded.

Right Ankle

Although the service medical records reflect a diagnosis of 
right ankle tendinitis, Medical Board examination in June 
1997 noted no significant abnormalities and the diagnosis was 
history of right ankle tendinitis.  Furthermore, while the VA 
examiner reported a diagnostic impression of degenerative 
joint disease of the right ankle on VA examination in January 
1998, the range of motion for both ankles were essentially 
the same and there were no radiographic abnormalities on x-
ray examination.  In the absence of any evidence of right 
ankle disability, this claim is not deemed to be well 
grounded.

Head Pain

Review of the record reveals that the appellant reported 
complaints of headaches during service and was diagnosed with 
paroxysmal hemicrania.  While Medical Board examination in 
June 1997 noted the diagnosis, subsequent VA examinations in 
January and October 1998 as well as in August 1999 reflect no 
complaints, findings or manifestations of a chronic headache 
disorder.  There is no additional competent medical evidence 
of record to confirm the presence of a current head pain 
disorder previously diagnosed as chronic paroxysmal 
hemicrania.  In the absence of competent evidence of a 
current disability, the Board concludes that the appellant 
has failed to submit evidence of a well grounded claim for 
head pain.

Gout

The appellant has argued that he has gout which requires 
medication.  However, after careful review of the evidence of 
record, the Board finds no competent evidence of record to 
establish the presence of gout.  Accordingly, in the absence 
of any competent evidence of a current disability, the 
appellant has failed to submit a well grounded claim for 
gout.

While evidentiary assertions by the appellant must be 
accepted as true for the purposes of determining whether a 
claim is well grounded, these assertions do not have to be 
accepted where they are found to be inherently incredible.  
See King v. Brown, 5 Vet.App. 19 (1993).  In this case, the 
appellant's evidentiary assertions regarding the presence and 
relationship between any disability and his service are found 
to be inherently incredible when viewed in the context of the 
total record.  While the appellant may be competent to offer 
evidence regarding symptoms, Savage v. Gober, 10 Vet. App. 
489 (1997), he is not competent to diagnose the presence of a 
current disability or to relate the presence of any current 
disability to any particular event or period of time.  Such a 
relationship, which involves a medical diagnosis, must be 
identified by an appropriate medical expert.  See Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).

The quality and quantity of the evidence required to meet the 
statutory burden of submitting evidence of a well-grounded 
claim will depend upon the issue presented by the claim.  
Where the issue is factual in nature, e.g., whether an 
incident or injury occurred in service, competent lay 
testimony, including a veteran's solitary testimony, may 
constitute sufficient evidence to establish a well-grounded 
claim under 38 U.S.C.A. § 5107(a).  See Cartright v. 
Derwinski, 2 Vet.App. 24 (1991).  However, where as in this 
case, the determinative issue involves medical diagnosis, 
competent medical evidence to the effect that the claim is 
"plausible" or "possible" is required.  See Murphy v. 
Derwinski, 1 Vet.App. 78, 81 (1990).  

The Board has carefully considered the appellant's statements 
and contentions with respect to his claim; however, through 
these statements alone, he cannot meet the burden imposed by 
section 5107(a) merely by presenting lay beliefs as to his 
current diagnosis and it's relationship to service because 
his current diagnosis and it's relationship to any causative 
factor or other disability, as noted above, is a medical 
conclusion and lay persons are not competent to offer medical 
opinions.  Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  
Consequently, lay assertions of medical etiology or diagnosis 
cannot constitute evidence to render a claim well grounded 
under section 5107(a).

Where claims are not well grounded VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to his claims; however, VA may be obligated under 
38 U.S.C.A. § 5103(a) to advise a claimant of evidence needed 
to complete his application.  This obligation depends upon 
the particular facts of the case and the extent to which the 
Secretary of the Department of Veterans Affairs has advised 
the claimant of the evidence necessary to be submitted with a 
VA benefits claim.  Robinette v. Brown, 8 Vet. App. 69 
(1995).  In this case, the appellant has been provided 
multiple VA examinations and he has not indicated that there 
is additional evidence available which has not been 
associated with the claims folder.  Accordingly, the Board 
concludes that VA met its obligations under 38 U.S.C.A. 
§ 5103(a).  See Hensely v. West, No. 99-7029 (Fed. Cir. May 
12th, 2000)(Where the U.S. Court of Appeals for the Federal 
Circuit noted that the Department's current regulations 
indicate an intent to assist veterans in developing their 
claims as much as possible before deciding whether the claims 
are well grounded, and the VA has frequently provided at 
least some assistance to claimants whose claims have not yet 
been deemed well grounded.)


ORDER

A disability evaluation in excess of 40 percent for diabetes 
mellitus, insulin dependent, with peripheral neuropathy and 
background diabetic retinopathy is denied.

A disability evaluation in excess of 10 percent for 
pancreatitis is denied.

A disability evaluation in excess of 10 percent for 
hypertension is denied.

A 10 percent disability evaluation is granted for arthritis 
of the right shoulder, subject to controlling regulations 
applicable to the payment of monetary benefits.

A 10 percent disability evaluation is granted for arthritis 
of the cervical spine, subject to controlling regulations 
applicable to the payment of monetary benefits.

A 10 percent disability evaluation is granted for arthritis 
of the lumbar spine, subject to controlling regulations 
applicable to the payment of monetary benefits.

A compensable disability evaluation for bilateral hearing 
loss is denied.

Service connection for hepatitis B, chest pain, a left 
shoulder disorder, a right knee disorder, a right ankle 
disorder, head pain, and gout is denied.


		
	JAMES W. ENGLE
	Acting Member, Board of Veterans' Appeals

 

